Case 1:17-cr-00066-JMS-MJD Document 45 Filed 03/10/21 Page 1 of 1 PageID #: 124


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                        )
                                                    )
                                Plaintiff,          )
                                                    )
                        v.                          )      Cause No. 1:17-cr-00066-JMS-MJD
                                                    )
   LARRY DARNELL WADE PATTERSON (01),               )
                                                    )
                               Defendant.           )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Doris L. Pryor’s Report and Recommendation dkt [44]

 recommending that Larry Darnell Wade Patterson’s supervised release be revoked, pursuant to

 Title 18 U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C.

 '3583, and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

 Pryor's Report and Recommendation dkt [44]. The Court finds that Mr. Patterson committed

 Violation Numbers 1, 2, 3, 4, & 5 as alleged by the U.S. Probation Office in its Petitions for

 Warrant or Summons for Offender under Supervision dkts [24 & 37]. The Court now orders that

 the defendant's supervised release is therefore REVOKED, and Mr. Patterson is sentenced to the

 custody of the Attorney General or his designee for a period of ten (10) months imprisonment with

 no supervised release to follow.




          Date: 3/10/2021



 Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office, United States Marshal
